Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 1 of 8




                EXHIBIT C
           Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 2 of 8


From:             Telscher, Rudy
To:               Mehta, Sonal; Fussner, Kara; Kim, Jason J.
Cc:               Mortimer, Ann Marie; Holtzblatt, Ari; Harris, Marsha; Corum, William; Hauer, Ryan; Hitchens, A. Lauren; Hauer,
                  Ryan; Schultz, Allison; Burrell, Robin C.; Taylor, Dustin
Subject:          RE: Facebook v BrandTotal
Date:             Tuesday, December 15, 2020 5:14:47 PM



EXTERNAL SENDER

Sonal,

It is unclear why you use words like “puzzled” and “troubled.” We have confirmed many times that
public data is not enough for Brandtotal to run its business, and no doubt Facebook does not run its
advertising consultant services based on the mere public data. Your client knows this, even if it is
not apparent to you. All that BrandTotal seeks is to have access to the information that it takes to
effectively advise clients how to advertise on Facebook and other social media sites.

As to handling discussions about data access on a non-confidential basis, it was Facebook (you) that
first stated that it did not want such discussions to be settlement discussions, not BrandTotal. See
your email to me dated October 28, 2020 at 3:29 pm. Our client agreed to this approach and
continued discussions with Facebook on this basis because it seemed clear that the Court wanted to
know what information Facebook would agree to provide and what information it would not. At this
point, it seems clear that Facebook is only offering publicly available information, and will not
compromise regarding other data that BrandTotal was collecting but is not publicly available.

But, if Facebook has changed its mind, and now wants to have further discussions considered
confidential settlement discussions, BrandTotal is willing to meet to discuss data access or other
settlement discussions under total confidentiality, and our client is willing to sign a settlement
confidentiality agreement to this effect. As we have also asked several times, we are willing to
engage in settlement discussions as part of the Court’s settlement program. Will Facebook
agree? Facebook has not answered that question from my last few emails.

Finally, we have no idea what “thousands and thousands of developers” do every day on the
Facebook site, and how that has anything to do with the data that is needed to effectively consult
with clients about advertising strategy on Facebook and other social media sites. Indeed, BrandTotal
sought such information in discovery from Facebook, and Facebook objected saying that it was
overbroad and not relevant. It is therefore unclear why you reference it below.

Best regards,

Rudy

Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com
          Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 3 of 8


From: Mehta, Sonal <Sonal.Mehta@wilmerhale.com>
Sent: Monday, December 14, 2020 3:32 PM
To: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>; Fussner, Kara
<Kara.Fussner@huschblackwell.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari
<Ari.Holtzblatt@wilmerhale.com>; Harris, Marsha <Marsha.Harris@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>;
Hitchens, A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan
<Ryan.Hauer@huschblackwell.com>; Schultz, Allison <Allison.Schultz@wilmerhale.com>; Burrell,
Robin C. <Robin.Burrell@wilmerhale.com>; Taylor, Dustin <Dustin.Taylor@huschblackwell.com>
Subject: RE: Facebook v BrandTotal

[EXTERNAL EMAIL]

Rudy,

We have been considering your response. We continue to be troubled by BrandTotal’s apparent
unwillingness to work through approved channels to access data and to consider ways to provide
services to its customers based on data that it can get through approved channels. Indeed, it
appears that BrandTotal is insistent that it should be permitted to operate outside established
channels. That is unworkable for the reasons we have already addressed in depth with the Court,
and as the Court’s TRO Order recognized. We are also concerned by your suggestion that BrandTotal
is not willing to treat settlement conversations as confidential – indeed, given your history of
selectively sharing settlement communications with the Court and your suggestion below that
BrandTotal believes it should be permitted to share at least some of any future settlement
discussions with the Court, it appears that any discussions the parties would have would not be
confidential and thus are unlikely to be productive as far as settlement communications go. At this
point, it seems like the best path forward is to continue with the PI proceedings and other
proceedings currently pending before the Court. If and when BrandTotal is willing to work within the
established framework for access to the platform—a framework that thousands and thousands of
developers work within every day—we remain willing to discuss remediation and settlement.

Best,

Sonal N. Mehta | WilmerHale
2600 El Camino Real
Suite 400
Palo Alto, CA 94306 USA
+1 650 600 5051 (t)
+1 650 858 6100 (f)
sonal.mehta@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be
privileged. If you are not the intended recipient, please notify us immediately—by replying to this message or by sending an email to
          Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 4 of 8


postmaster@wilmerhale.com—and destroy all copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.




From: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>
Sent: Sunday, December 6, 2020 5:05 PM
To: Mehta, Sonal <Sonal.Mehta@wilmerhale.com>; Fussner, Kara
<Kara.Fussner@huschblackwell.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari
<Ari.Holtzblatt@wilmerhale.com>; Harris, Marsha <Marsha.Harris@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>;
Hitchens, A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan
<Ryan.Hauer@huschblackwell.com>; Schultz, Allison <Allison.Schultz@wilmerhale.com>; Burrell,
Robin C. <Robin.Burrell@wilmerhale.com>; Taylor, Dustin <Dustin.Taylor@huschblackwell.com>
Subject: RE: Facebook v BrandTotal

EXTERNAL SENDER


Sonal,

I am not aware that we have received a response from Facebook to the below. Our client is willing
to mediate this situation if Facebook believes that will be useful. We look forward to hearing from
you.

Best regards,

Rudy

Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com




From: Telscher, Rudy
Sent: Wednesday, November 25, 2020 11:21 AM
To: Mehta, Sonal <Sonal.Mehta@wilmerhale.com>; Fussner, Kara
<Kara.Fussner@huschblackwell.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari
<Ari.Holtzblatt@wilmerhale.com>; Harris, Marsha <Marsha.Harris@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>;
Hitchens, A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan
<Ryan.Hauer@huschblackwell.com>; Schultz, Allison <Allison.Schultz@wilmerhale.com>; Burrell,
Robin C. <Robin.Burrell@wilmerhale.com>; Taylor, Dustin <Dustin.Taylor@huschblackwell.com>
         Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 5 of 8


Subject: RE: Facebook v BrandTotal

Sonal,

Our firm knows the ethical rules, and will not violate them. We presume the same for your firm.
Understand that BrandTotal is fighting for its existence – on behalf of many employees, customers,
and investors. Our client understandably concluded that offers to meet through this channel for the
last seven weeks went nowhere and pursued other options. It has every right to do so.

While Facebook now offers to meet, the overall tone appears to be take-it-or-leave and does not
sound very settlement-oriented. Nonetheless, BrandTotal will never pass up an opportunity to meet
and hear what Facebook has to say.   It sounds as if Facebook is refusing to discuss any solution that
involves BrandTotal receiving information beyond the limited information in the public library and
APIs. If this is true, settlement does not sound likely, but we believe it is worth our time to
participate in a Zoom or similar meeting with Facebook. We are also willing to mediate with a third
party if that would help.

There is, however, no need to be “puzzled” by BrandTotal’s skepticism about the scope of publicly
available data. See paragraph 20 of Facebook’s complaint where it lists non-public data, including
demographic data, which is essential to providing advertising consulting services. Facebook’s
complaint and opposition have numerous other references to non-public data that it alleges
BrandTotal collects to use in its competitive advertising services. As we have also previously
represented numerous times, our client spent the time to further review the public library and APIs
only to confirm what Facebook has alleged in this lawsuit – namely that important data it needs is
not public.

It is not lost on BrandTotal that Facebook’s ultimate goal may be to have exclusive use of the full
suite of such data relating to user advertising metrics on the Facebook site so that Facebook has a
decided competitive advantage. As such, Facebook can tell industry that desires to advertise on
Facebook’s 2.7 billion person platform that only Facebook can provide the effective consultation
about advertising on Facebook because only Facebook has all the meaningful metrics, including
demographic data. If this is Facebook’s position, we just need to know that. If, however, Facebook
is willing to work with BrandTotal, such a resolution could be a good data point for Faceook with all
else that is going on beyond this litigation.

We comment about Facebook’s stated conditions below in brackets for ease of reference.

Rudy


Rudy A. Telscher
Partner
Direct: 314.345.6227
Rudy.Telscher@huschblackwell.com




From: Mehta, Sonal <Sonal.Mehta@wilmerhale.com>
        Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 6 of 8


Sent: Friday, November 20, 2020 11:19 AM
To: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>; Fussner, Kara
<Kara.Fussner@huschblackwell.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari
<Ari.Holtzblatt@wilmerhale.com>; Harris, Marsha <Marsha.Harris@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>;
Hitchens, A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan
<Ryan.Hauer@huschblackwell.com>; Schultz, Allison <Allison.Schultz@wilmerhale.com>; Burrell,
Robin C. <Robin.Burrell@wilmerhale.com>; Taylor, Dustin <Dustin.Taylor@huschblackwell.com>
Subject: RE: Facebook v BrandTotal

[EXTERNAL EMAIL]

Rudy,

Thanks for your note.

At the outset, we have learned that BrandTotal or others acting on behalf of BrandTotal have
reached out to non-lawyers at Facebook to try to discuss this matter. We are aware of at least three
such communications. We trust that you and your team were not made aware of these
communications and did not sanction contacts to our clients aimed at end-running around the
litigation team and counsel. Please advise your client that any communications about this matter
need to come through counsel.

As to the substance of your request for business-to-business discussions, we continue to be puzzled
by BrandTotal’s insistence on having those discussions before it has engaged with the available
information about Facebook APIs and the Ad Library, including the specific channels we have
directed you to. While you have said that BrandTotal has concluded that it cannot get the same
information it was scraping from established channels, you have not articulated, substantively, why
BrandTotal cannot offer the services it seeks to offer to its customers based on information that is
available. That may require BrandTotal to do some engineering work to design its tools to work
within the bounds of the Facebook APIs. But it is incumbent on BrandTotal to make the effort, as
thousands and thousands of other developers do, to develop its products and services to function
within terms and policies that govern the Facebook platform. For obvious reasons given the number
of developers and apps that engage with the Facebook platform, Facebook is not a position to do
that development work for developers. It has, instead, created developer documentation and other
resources to enable developers to build their own tools. We have repeatedly directed you to that
information, but have received no indication that BrandTotal has sought to use that information to
bring itself into compliance with Facebook’s terms.

Facebook is not, as you suggest, refusing to have a business to business meeting with BrandTotal.
But BrandTotal’s evaluation of Facebook’s APIs and Ad Library is an essential first step to that
meeting. The parties cannot hope to have constructive discussions until we know what services
BrandTotal offers to its customers and what information it needs to deliver those services, including
whether there are alternative ways to structure its tools to use established data sources to deliver
        Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 7 of 8


the same or comparable results. If BrandTotal is willing to do that threshold work, Facebook is willing
to have a meeting. Then, for us to identify the right people for the meeting and ensure that the
discussion is appropriately tailored, we would need BrandTotal to commit to the following:

(1) At least 10 days before the meeting, BrandTotal will provide Facebook with a specific explanation
of the data it needs to be able to offers its services. [Mr. Karve accessed BrandTotal’s UpVoice
source code and his declaration explains the data that UpVoice collects, we have also explained this
before in email correspondence, but we are happy to formalize such a list 10 days before any such
meeting.] This explanation will need to include specifics about the data that BrandTotal needs about
each advertisement and how that information must be interrelated for BrandTotal to use it. [Same
answer] In other words, we need to know more about what BrandTotal needs to be able to do with
the data and not just a list of the data that BrandTotal was previously scraping.[What BrandTotal
needs is what it was collecting. That’s why BrandTotal collected it. If, however, Facebook is asking
BrandTotal to compromise and take less, we are willing, albeit concerned, to have such discussions.]
It will be helpful for BrandTotal to connect those questions to specific APIs so that Facebook can try
to have the right people (different API endpoints are handled by entirely different teams) at the
meeting. [As we have made clear, the public library and APIs seemingly do not provide what
BrandTotal needs. Given that Facebook runs competitive advertising consulting services, Facebook
knows this.]

(2) BrandTotal will sign a confidentiality and non-use agreement that codifies that all discussions are
confidential and the discussions and information exchanged cannot be used for any purpose in the
litigation. Given that BrandTotal has previously attempted to create a one-sided record about
settlement communications and mischaracterized those communications to the Court, Facebook is
not able to have any business-to-business discussion without a written agreement outlining the
confidentiality parameters that will apply.[Facebook contends that BrandTotal tried to create a one-
sided record. The only comment that BrandTotal made about the one settlement meeting that
occurred is that Facebook personnel admitted they did not have any settlement authority regarding
access to data on the Facebook site – the critical area for resolution. That is a fact, and it is not a
settlement communication. Settlement authority is a prerequisite to any meaningful settlement
meeting. Indeed, in civil mediations, the mediator is typically required to report to the Court if a
party shows up without it. All of that said, we are happy to discuss with Facebook the parameters
for confidentiality. Currently, however, the Court wants to know what Facebook will and will not
allow BrandTotal to access so that part cannot be confidential. That comes directly from the Court
TRO ruling and hearing.]

(3) The discussion will be limited to the data that BrandTotal seeks and how that information might
be available through Facebook’s APIs. [If the notion is that any settlement meeting is limited to
information that is available through Facebook’s public library and APIs – only public data by
definition – BrandTotal is unclear how the case can be resolved this way, but looks forward to
hearing why Facebook thinks this is sufficient data to provide competitive advertising consulting
services. That, of course, seems to be the primary point of Facebook’s Complaint – to prevent
BrandTotal from collecting the non-public advertising metric data it needs to run its business.]
Facebook is not able to engage in a broader business discussion, or of course, to get into any other
topics that touch upon or are at issue in the litigation. [BrandTotal is fine not discussing other issues
         Case 3:20-cv-07182-JCS Document 84-4 Filed 12/28/20 Page 8 of 8


in the litigation.]

(4) Outside counsel will be present. [Agreed]

Please let us know if this framework is acceptable and when you will be able to provide the
information above so that we can start to work to identify participants.

Best,
Sonal N. Mehta | WilmerHale
2600 El Camino Real
Suite 400
Palo Alto, CA 94306 USA
+1 650 600 5051 (t)
+1 650 858 6100 (f)
sonal.mehta@wilmerhale.com



From: Telscher, Rudy <Rudy.Telscher@huschblackwell.com>
Sent: Tuesday, November 10, 2020 12:34 PM
To: Mehta, Sonal <Sonal.Mehta@wilmerhale.com>; Fussner, Kara
<Kara.Fussner@huschblackwell.com>; Kim, Jason J. <kimj@hunton.com>
Cc: Mortimer, Ann Marie <amortimer@hunton.com>; Holtzblatt, Ari
<Ari.Holtzblatt@wilmerhale.com>; Harris, Marsha <Marsha.Harris@huschblackwell.com>; Corum,
William <William.Corum@huschblackwell.com>; Hauer, Ryan <Ryan.Hauer@huschblackwell.com>;
Hitchens, A. Lauren <Lauren.Hitchens@huschblackwell.com>; Hauer, Ryan
<Ryan.Hauer@huschblackwell.com>; Schultz, Allison <Allison.Schultz@wilmerhale.com>; Burrell,
Robin C. <Robin.Burrell@wilmerhale.com>; Taylor, Dustin <Dustin.Taylor@huschblackwell.com>
Subject: RE: Facebook v BrandTotal

EXTERNAL SENDER


Sonal,

BrandTotal has carefully reviewed Facebook’s non-political ad library and APIs, as well as
documentation of which BrandTotal is aware, and does not know what you are referencing as a
solution for securing the data it needs. Indeed, Facebook’s allegations make clear that BrandTotal’s
UpVoice program is collecting data not publicly available so your statements do not make sense to
BrandTotal. T

his lack of clarity could be resolved in a 15-30 minute call between client personnel. Facebook
seems unwilling to devote that minimal amount of time to trying to narrow/resolve/discuss the
issues. Outside counsel exchanging emails with vague descriptions of what is and is not available is
not helpful; our client has tried to understand your emails and does not.
